Citation Nr: 0216216	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-11 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


(The issues of entitlement to service connection for 
shortness of breath due to undiagnosed illness and 
entitlement to an initial rating in excess of 10 percent for 
joint pain due to undiagnosed illness and of entitlement to 
service connection for numbness of the hands, memory loss, 
and sleep apnea due to undiagnosed illness will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
May 1989 and from September 1989 to July 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  

The issue of entitlement to service connection for dry eye 
syndrome with Meibomian gland disease is not before the Board 
because the May 2000 rating decision granted service 
connection and an initial 10 percent rating from March 1998.  
Although the veteran filed a June 2000 notice of disagreement 
with the initial rating and a July 2002 statement of the case 
was issued, the veteran did not file a substantive appeal 
within the prescribed time period.  Therefore, the May 2000 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2002).  

The Board is undertaking additional development on the issues 
of entitlement to an initial rating in excess of 10 percent 
for joint pain due to undiagnosed illness and of entitlement 
to service connection for numbness of the hands, memory loss, 
and sleep apnea due to undiagnosed illness pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the required notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing these issues.  

Appellate consideration of the issue of entitlement to 
service connection for shortness of breath due to undiagnosed 
illness will be deferred pending completion of the 
development requested above.  


FINDING OF FACT

The medical evidence does not show current PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303, 3.304(f), 3.306, 4.125(a) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The July 1998 rating decision denied entitlement to service 
connection for PTSD, and the veteran perfected a timely 
appeal.  In an October 2002 statement, the veteran's 
representative contends that Persian Gulf War experiences 
caused the veteran to incur PTSD.  

The claim may be adjudicated on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  The RO obtained the available 
service medical records and medical records from the 
identified health care providers.  The veteran received VA 
general medical examinations in September 1993, April 1998, 
and December 1999 and VA mental disorders examinations in 
August 1993 and April 1998.  The veteran and his 
representative filed numerous lay statements with the RO, and 
his May 1999 statement declined the opportunity for a 
hearing.  The RO's July 1995, December 1995, May 1998, July 
1998, and January 1999 letters to the veteran, the July 1998 
and December 1998 rating decisions, and the December 1998 and 
December 1999 statements of the case informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies, which include 
service department records, service medical records, and VA 
medical records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  The 
veteran's May 1999 statement waived any additional processing 
and instructed the RO to immediately forward the case to the 
Board.  The VA has fulfilled its duty to assist and inform 
the veteran because he was informed of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that 
the psychiatric disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection for 
PTSD, in particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Patton v. West, 12 Vet. App. 272, 277 (1999).  If 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  

Service connection for PTSD is not in order because the 
claims folder does not include a current diagnosis of PTSD, 
according to the DSM-IV.  A valid claim requires proof of 
present disability.  Brammer, 3 Vet. App. at 225; also see 
38 C.F.R. § 4.125(a).  None of the five examiners at the 
August 1993 and April 1998 VA mental disorders examinations 
and September 1993, April 1998, and December 1999 VA general 
medical examinations could state an Axis I diagnosis of PTSD.  
Although the September 1993 and April 1998 VA mental 
disorders examiners recorded the veteran's history of 
nonspecific, resolved organic mental disorders, the examiners 
were unable to find symptoms to support any other Axis I 
diagnosis, much less a diagnosis of PTSD.  The veteran's 
reported history is not competent medical evidence because it 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner.  Grover v. West, 12 Vet. App. 109, 112 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran 
has not shown s current PTSD.  

Because at least a preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

